 

Exhibit 10.2

MUTUAL GUARANTEE AGREEMENT

 

Under the principles of friendly cooperation and mutual development for the
benefit of efficient progress of financing projects of both parties, Henan
Huanghe Enterprises Group Co., Ltd. (hereinafter “Party A”) and Henan Zhongpin
Food Share Co., Ltd. (hereinafter “Party B”), referred to collectively
hereinafter as the “Parties,” reach the following Agreement in order to provide
for a mutual guarantee:

 

SECTION 1. Mutual Guarantee

 

1.1. Both Parties promise to provide each other, within the total mutual
guarantee amount and mutual guarantee term stated in this Agreement, with a
guarantee for financing from financial institutions.

 

SECTION 2. Total Amount and Term for Mutual Guarantee

 

2.1. The Parties confirm the total amount of guarantee they offer to each other
is 150 million RMB for loans not exceeding one year.

 

2.2. The Parties confirm the term of mutual guarantee is twelve (12) months,
namely from June 25, 2011 to June 25, 2012.

 

SECTION 3. Form of Mutual Guarantee

 

3.1. The Parties confirm the form of mutual guarantee is joint liability
guarantee.

 

SECTION 4. Rights and Obligation of Both Parties

 

4.1. Each Party shall carefully and responsibly designate a financial principal
respectively, to go through the relevant procedures promptly, to ensure that the
Parties can smoothly conduct financing activities.

 

4.2. The Loan Contract, Guarantee Contract and other relevant legal documents
about each specific loan should be fully completed and provided by one Party
when it is required by the other Party.

 

4.3. In the event that one Party does not complete the Loan Contract, Guarantee
Contract, or other relevant legal documents according to the provisions under
Section 4.2, or there are certain blanks in those legal documents, the other
Party may refuse to deal with the relevant mutual guarantee issue.

 

4.4. Both Parties promise, during the period that one or both Parties is charged
with liability to guarantee, to exchange financial information within 10 working
days after the end of each month. Such financial information includes but is not
limited to the balance sheet, income statement, cash flow statement, and tax
return information. Both Parties shall bear a strict duty of confidentiality
regarding such financial information. The Parties pledge that the information
provided by each shall be true, accurate and complete, with no falsity, omission
or misleading representation.

 

Ex.10.2-1

 

 

SECTION 5. Suspension and Dissolution of the Agreement

 

5.1. During the term of this mutual guarantee, if one Party can prove that the
other Party becomes a severe obstacle in a major dispute or major litigation
involving its normal business operations, the former Party may suspend this
Agreement upon written notification provided to the latter Party ten (10)
working days in advance of such suspension.

 

5.2. During the term of mutual guarantee, if one Party can prove that the other
party has entered into a proceeding such as bankruptcy, liquidation or
dissolution, the former Party may dissolve this Agreement in advance upon
written notification provided to the latter Party ten (10) working days in
advance.

 

5.3. In the event the situation stated in Section 5.1 or 5.2 of this Agreement
occurs, it shall have no impact on the guarantee obligations undertaken related
to the Loan Contracts that have already been signed and become effective, and
are covered by this Agreement. Neither Party may suspend or dissolve its
guarantee responsibilities that it has already assumed and that are in effect by
reason that this Agreement has been terminated in accordance with either Section
5.1 or 5.2.

 

SECTION 6. Counter-guarantee Obligation

 

6.1. In the event one Party postpones or fails to pay mature debts resulting in
the other Party bearing jointly guaranteed liability, the latter Party shall
have the right, within one week upon assuming guarantee responsibility, to take
the former Party’s corresponding assets as compensation for its repayment for
the loans to the bank with respect to the joint liability guarantee with advance
written notice pursuant to the Counter-Guarantee Contract subscribed to by both
Parties when entering the Guarantee Contract; the former Party who postpones or
fails to make payment shall cooperate with the latter Party to complete the
compensation procedures without placing any obstacles according to
Counter-Guarantee Contract.

 

SECTION 7. Miscellaneous

 

7.1. Within the term of this Agreement, in the event either Party enters into
reconstruction, reorganization, a merger or a separation, this Agreement shall
remain valid. The party who assumes the rights and obligations of either Party
shall be subject to the contractual terms and obligations set forth in this
Agreement.

 

7.2. This Agreement is a framework agreement for both Parties who are covered in
the Mutual Guarantee Agreement. The Parties should assume their respective
guarantee obligations pursuant to each specific Guarantee Contract for each
specific bank loan. This Agreement shall not be deemed to create guarantee
obligations for either Party for Loan Contracts unless corresponding Guarantee
Contracts have been executed between the Parties.

 

7.3. Both Parties pledge and agree that, with respect to the loans guaranteed
under this Agreement, they will comply with the terms and conditions of the
applicable Loan Contract.

 

SECTION 8. Confidential Liability

 

8.1. During the process of implementation of this Agreement, any financial,
operational or decision-making information, customer data, secret technique, or
other related information or message that is dissolved, mastered, preserved by
one side is to be regarded as confidential information.

 

Ex.10.2-2

 

 

8.2. The Parties shall not disclose or reveal confidential information to any
person or entity not a party to this Agreement. The Parties may allow certain
confidential information to be revealed upon written consent by both Parties.

 

8.3. In the event one of the Parties violates Section 8.2 of this Agreement, the
violating Party shall be held legally responsible.

 

SECTION 9. Notice and Delivery

 

9.1. Both Parties agree to designate a financial functionary in charge of the
implementation and relevant assistance under this Agreement. The respective
designated persons and their addresses are as follows:

 

Party A: Liu Xianzhong   Party B: Li Haobin Address: Changge City, Henan
Province.   Address: Changge City, Henan Province. Zip code: 461500   Zip code:
461500 Tel: 0374-6108923   Tel: 0374-6219786 Fax: 0374-6108922   Fax:
0374-6219786

 

9.2. Both Parties agree that if the written notice has been delivered to the
other Party’s appointed person under Section 9.1, it is regarded as delivered to
the other Party.

 

SECTION 10. Continuance of the Agreement

 

10.1. After expiration of the term of this Agreement, the Parties may extend the
Agreement by signing a written agreement of extension.

 

SECTION 11. Breaching Obligations and Resolution to Dispute

 

11.1. Both Parties shall strictly abide by this Agreement and corresponding
stipulations of the Loan Contract and Guarantee Contract. In the event a Party
violates the provisions of this Agreement and corresponding Loan and Guarantee
Contracts, it shall be regarded as a breach of contract. The Party that breaches
shall compensate all the losses of the other, and pay the amount of RMB penal
sum to the other Party.

 

11.2. In the event a dispute occurs in the implementation of this Agreement, the
Parties shall resolve the dispute by negotiation; if negotiation fails, a Party
may file a claim in the local court of accuser, subject to the terms set forth
in the relevant Guarantee Contract.

 

SECTION 12. Validity and other Issues of the Agreement

 

12.1. This Agreement will become valid and in full force and effect upon the
approval of the Board of Directors of both Parties and by the signature and seal
of the legal and authorized representatives of each Party.

 

12.2. The period of validity: from June 25, 2011 to June 25, 2012.

 

12.3. Once this Agreement comes into effect, the Mutual Guarantee Agreement
signed by the Parties in 2010 shall be repealed simultaneously.

 

12.4. This Agreement is in duplicate. Each copy has the same legal effect.

 

Ex.10.2-3

 

 

  Party A: Henan Huanghe Enterprises Group Co., Ltd.       By: /s/ Henan Huanghe
Enterprises Group Co., Ltd.   Date: June 24, 2011       Party B: Henan Zhongpin
Food Share Co., Ltd.       By: /s/ Henan Zhongpin Food Share Co., Ltd.   Date:
June 24, 2011

 



Ex.10.2-4

